DETAILED ACTION
	This office action is in response to the application filed on 6/17/2020 in which claims 1-19 are pending.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The amendments to the independent claims filed on 2/8/2021 as a whole have overcome the prior art. The closest prior art Yang et al. (US20200145266A1) describes PAPR sequences of length 6 in [0017]-[0018] but does not specifically describe the exact sequences of the claimed invention and it would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465